Memorandum: This is an appeal from an order of Special Term denying plaintiff’s application for a temporary injunction, restraining the defendants pendente lite, and for an order directing defendants to refrain from prosecuting the plaintiff during the pendency of plaintiff’s action for a permanent injunction, and also restraining the defendants from interfering with plaintiff’s business in any manner under the provisions of subdivision A-ll of section 216 of chapter 25 of the Ordinances of the City of Buffalo. Where, as in this instance, it appears that the constitutionality of said ordinance sought to be enforced against the plaintiff carrier is under attack, we are of the opinion that the order of the Special Term denying plaintiff’s application for a temporary injunction was improvidently made and should be reversed and the motion granted. Under the circumstances disclosed by this appeal, we do not feel called upon to determine the nature of the ordinance of the City of Buffalo sought to be enforced, whether criminal or civil. All concur. (Appeal from an order denying plaintiff’s motion for a temporary injunction in an action to restrain defendants from prosecuting plaintiff for alleged violations of a city ordinance restricting noise.) Present— Taylor, P. J., McCurn, Vaughan, Kimball and Wheeler, JJ.